F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           NOV 2 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 00-6076
                                                    (D.C. No. 99-CV-1079)
    CLARENCE RAY SOUTH,                                  (W.D. Okla.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT            *




Before BALDOCK , ANDERSON , and HENRY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Defendant Clarence Ray South seeks a certificate of appealability to appeal

from an order of the district court denying his motion filed pursuant to 28 U.S.C.

§ 2255. We deny South’s application and dismiss the appeal.

       To be entitled to a certificate of appealability thus permitting us to address

the merits of his appeal, South must make a “substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). He can make this showing by

establishing that “reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.”

Slack v. McDaniel , 120 S. Ct. 1595, 1603-04 (2000) (quotation omitted). We

review the district court’s “legal rulings on a § 2255 motion de novo and its

findings of fact for clear error.”   United States v. Pearce , 146 F.3d 771, 774 (10th

Cir. 1998).

       South was convicted by a jury of attempting to manufacture

methamphetamine . He was sentenced to 175 months’ imprisonment. His

conviction was affirmed on appeal.

       In his § 2255 motion, South claims he received ineffective assistance of

counsel and that the prosecutor was guilty of misconduct. The district court

denied relief holding that South had failed to meet the requirements of    Strickland

v. Washington , 466 U.S. 668 (1984) on his ineffective assistance of counsel


                                            -2-
claims. Specifically, the court noted that counsel had attempted to reach South’s

claimed alibi witnesses who apparently would have testified that South was not at

the house where methamphetamine was being manufactured when it was

destroyed by a fire. As the court noted, not only did counsel make adequate

attempts to contact these witnesses, but their testimony was irrelevant as South’s

whereabouts was not a defense to the charged offense.

       South also contends counsel prevented him from testifying at trial. South

had a constitutional right “to take the witness stand and to testify in his . . . own

defense.” Rock v. Arkansas , 483 U.S. 44, 49 (1987). The transcript shows that

South was informed of this right, however, he did not take the stand. While

South may have been influenced by counsel’s advice suggesting that he not

testify, any such influence does not amount to ineffective assistance of counsel.

Cf. Hooks v. Ward , 184 F.3d 1206, 1219 (10th Cir. 1999) (no error occurred

when counsel advised defendant not to testify). Further, South has failed to

show that the result of the trial would have been different had he testified.   See

id. at 1219, 1220.

       Finally, the method of calculating the amount of actual       methamphetamine

attributed to South was approved by this court on South’s direct appeal and, thus,

counsel was not ineffective at sentencing for not objecting to the government’s

method of calculating the amount of      methamphetamine involved.


                                             -3-
       The district court found South’s claim of prosecutorial misconduct to also

be without merit as it did not meet the requirements set forth in    United States v.

Mechanik , 475 U.S. 66, 70 (1986) and      United States v. Pino , 708 F.2d 523,

530-31 (10th Cir. 1983). We agree.

       We have reviewed the district court’s judgment in light of South’s

submissions to this court and the record on appeal. We agree that South has

failed to make a “substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). Reasonable jurists could not debate whether his §          2255

“petition should have been resolved in a different manner” or whether “the issues

presented were adequate to deserve encouragement to proceed further.”            Slack ,

120 S. Ct. at 1603-04 (quotation omitted).

       We DENY South’s application for a certificate of appealability and

DISMISS this appeal. South’s motion to proceed in forma pauperis on appeal

is GRANTED. The mandate shall issue forthwith.



                                                         Entered for the Court



                                                         Stephen H. Anderson
                                                         Circuit Judge




                                            -4-